DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on November 18, 2021. Claims 1, 3-4, 6 and 8-9 have been amended. Claims 1-10 remain pending. This is the second Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an information input unit configured to receive (interpreted as structure provided in claim 2 and Fig. 2, items 200, 201, 202, 203 as well as associated descriptions at [0015])
a braking unit configured to perform braking (interpreted as brake controller 206 of Fig. 2 and [0041])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claims 1 and 6: Applicant claims
estimate whether the autonomous vehicle passes through an intersection by calculating vehicle velocities of the front vehicles while maintaining a predetermined distance between the vehicle and the front vehicle; and
	Applicant estimates whether the autonomous vehicle [has?] [will?] pass though an intersection based on front vehicle velocities and distance keeping. However the metes and bounds of this determination are unclear because the timing of the passing through the intersection are not clearly undefined. This rejection is further expounded upon in part d, below.
Further in regards to claims 1 and 6: Applicant claims 
receiv[ing] information regarding front vehicles 
and
	calculating vehicle velocities of the front vehicles while maintaining a predetermined distance between the vehicle and the front vehicle;
Applicant first claims front vehicles, (i.e. plural) and then claims “the front vehicle” (i.e. singular) creating confusion as to which of the front vehicles Applicant is referring, due to lack of antecedent basis for the singular front vehicle claimed and/or the necessary missing step of 
Further in regards to claims 1 and 6: Applicant claims
generate an acceleration/deceleration control signal for adjusting a driving velocity by
braking or decelerating the autonomous vehicle only by regenerative braking
and
a braking unit configured to perform braking by distributing regenerative braking force and friction braking force of the autonomous vehicle according to the acceleration/deceleration control signal
Applicant first claims braking only by regenerative braking, but then claims the braking unit performs the braking using both friction braking and regenerative braking. It is therefore unclear exactly what type of braking is performed. Corrective action or clarification is required. 
Further in regards to claims 1 and 6: Applicant claims
generat[ing] an acceleration/deceleration control signal for adjusting a driving velocity by braking or decelerating the autonomous vehicle only by regenerative braking in advance to allow the autonomous vehicle to stop on a stop line before reaching the traffic light 
in response to 
estimating that the front vehicle may not cross the intersection according to [a?] vehicle velocity reduction or low-velocity driving of the front vehicle from the information input unit, or [estimating?] the autonomous vehicle may not pass the intersection while maintaining the predetermined distance with the front vehicle even though the front vehicle passes the intersection
	Examiner Note: Examiner has provided recommended amendments for clarity above that are immaterial to the substance of the 35 U.S.C. 112(b) rejection.

a front vehicle may not cross the intersection based on a vehicle velocity determination of a vehicle velocity reduction (understood to be braking) or low-velocity driving, or 
the autonomous vehicle may not pass the intersection while maintaining the predetermined distance with the front vehicle.
However, the conditions of a) are considered indefinite because determining a vehicle velocity reduction or low-velocity driving both imply determining a positive value of the velocity of the front vehicle. Any positive velocity value greater than zero will allow the front vehicle to pass the intersection, given enough time. It is therefore unclear (and/or missing the step of) what time component is the controlling factor of stopping the autonomous vehicle at the stop line during the conditions of a). Corrective action or clarification is required.
Further, Applicant claims the front vehicle may not cross the intersection while also claiming the autonomous vehicle may not pass the intersection. While the metes and bounds of passing the intersection and crossing the intersection appear to be similar, use of two different terms when referring to two different vehicles that appear to refer to the same basic action leads to confusion, and is therefore indefinite. Corrective action or clarification is required. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naserian US 2020/0148210 in view of Rocci US 2019/0106114 and further in view of Davis US 4962969.
In regards to claim 1 and 6, as best understood, Naserian discloses:
A system (claim 1) and a method (claim 6) for controlling an operation of an autonomous vehicle, (see [0024] “autonomous vehicle 10”) comprising:
an information input unit configured to receive information regarding front vehicles of the autonomous vehicle and surrounding traffic information; (see [0056-0057], wherein the controller of the host vehicle determines whether the vehicle is approaching a traffic light based on a traffic-light message and further an estimated traffic queue length from the host vehicle to a traffic light is determined based on surrounding vehicles)
an autonomous controller (see Fig. 1, controller 34 and [0032]-[0036]) configured to:
acquire a time of changing a traffic light to a green color from a signal received from the information input unit; (see at least Fig. 6, “traffic-light message (current state, time in current state)”
estimate whether the autonomous vehicle passes through an intersection by calculating vehicle velocities of the front vehicles while maintaining a predetermined distance between the vehicle and the front vehicle; and (see [0045] and [0047-0048], wherein the controller 34 determines whether the separation time is greater than the traffic-light transition time to red. If the current vehicle speed of the host vehicle 10 is greater than the second predetermined speed threshold ST2 and the separation time is greater than the traffic-light transition time to red, then it means that the host vehicle 10 will not make it to the intersection by the time the traffic light changes to green, thereby making deceleration desirable. Thus, if the current vehicle speed of the host vehicle 10 is greater than the second predetermined speed threshold ST2 and the separation time is greater than the traffic-light transition time to red, then the controller decides to activate regenerative braking, further in paragraph [0052], wherein a traffic stop is detected, and the regenerative braking system is activated, and lastly in paragraph [0056-0057], wherein based on the controller determining both the traffic light, and the surrounding vehicles, the host vehicle may employ regenerative braking);
generate an acceleration/deceleration control signal for adjusting a driving velocity by braking or decelerating the autonomous vehicle only by regenerative braking in advance to allow the autonomous vehicle to stop on a stop line before reaching the traffic light in response to estimating that the front vehicle may not cross the intersection according to vehicle velocity reduction or low-velocity driving of the front vehicle from the information input unit, (see [0045] and [0047-0048], wherein the controller 34 determines whether the separation time is greater than the traffic-light transition time to red. If the current vehicle speed of the host vehicle 10 is greater than the second predetermined speed threshold ST2 and the separation time is greater than the traffic-light transition time to red, then it means that the host vehicle 10 will not make it to the intersection by the time the traffic light changes to green, 10 is greater than the second predetermined speed threshold ST2 and the separation time is greater than the traffic-light transition time to red, then the controller decides to activate regenerative braking, further in paragraph [0052], wherein a traffic stop is detected, and the regenerative braking system is activated, and lastly in paragraph [0056-0057], wherein based on the controller determining both the traffic light, and the surrounding vehicles, the host vehicle may employ regenerative braking);
or the autonomous vehicle may not pass the intersection while maintaining the predetermined distance with the front vehicle even though the front vehicle passes the intersection; and (optional, see also Fig. 2, step 126)
a braking unit configured to perform braking by distributing regenerative braking force and friction braking force of the autonomous vehicle according to the acceleration/deceleration control signal received from the autonomous controller. (see [0045] and [0047-0048], wherein the controller 34 determines whether the separation time is greater than the traffic-light transition time to red. If the current vehicle speed of the host vehicle 10 is greater than the second predetermined speed threshold ST2 and the separation time is greater than the traffic-light transition time to red, then it means that the host vehicle 10 will not make it to the intersection by the time the traffic light changes to green, thereby making deceleration desirable. Thus, if the current vehicle speed of the host vehicle 10 is greater than the second predetermined speed threshold ST2 and the separation time is greater than the traffic-light transition time to red, then the controller decides to activate regenerative braking, further in paragraph [0052], wherein a traffic stop is detected, and the regenerative braking system is activated, and lastly in paragraph [0056-0057], wherein based on the controller determining 
As best understood, Naserian fails to explicitly disclose however Rocci teaches braking or decelerating the autonomous vehicle only by regenerative braking in advance (in at least paragraph [0053], wherein a decision is made as to whether regenerative braking is used to decelerate the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the system for controlling an operation of an autonomous vehicle as disclosed by Naserian with the maximum vehicle velocity a vehicle is capable of crossing a light while also avoiding an obstacle as taught by Rocci in order to minimize expected fuel usage during a vehicle trip and optimizing a vehicle’s overall fuel efficiency.
As best understood, Naserian further fails to explicitly disclose however Davis teaches a braking unit configured to perform braking by distributing regenerative braking force and friction braking force (see at least Col. 4 lines 29-46, wherein the total brake force by the friction and regenerative braking is determined and applied based on the sensed velocity and based on the maximum brake torque at which the wheels will decelerate at a rate which exceeds a threshold).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the system for controlling an operation of an autonomous vehicle as disclosed by Naserian with the distribution of both regenerative braking and friction braking as taught by Davis in order to brake a vehicle the maximum amount without causing skidding or slipping of the wheels.
In regards to claims 2 and 7, Naserian further discloses the system and method, wherein the information input unit is configured to receive information using at least one of Internet Of Things (IOT), Vehicle-to-Vehicle (V2V) (in at least paragraph [0037], the communication system is configured to wirelessly communicate using V2V), a radar, a LiDAR, an ultrasonic sensor, a 
In regards to claims 3 and 8, Naserian further discloses the system and method, wherein the autonomous controller is configured to collect information regarding front vehicles driven on the same traffic lane as the autonomous vehicle from the information input unit to determine a vehicle delay phenomenon (in at least paragraphs [0056-0057], wherein a traffic queue length is determined based on perceived density and speed of the vehicles surrounding the host vehicle, and further uses the distance from the host vehicle to the traffic light, the traffic-light message, the number of surrounding vehicles, the number of lanes and traveling speed of the surrounding vehicles).
In regards to claims 4 and 9, Naserian further discloses the system and method, wherein the autonomous controller is configured to collect information regarding front vehicles driven on the same traffic lane as the autonomous vehicle from information regarding the IOT in the traffic light to determine the vehicle delay phenomenon (in at least paragraphs [0056-0057], wherein the traffic light message is received from the traffic light and image data received from the sensing device wherein the traffic-light message may be V2I communication from the traffic light).
In regards to claims 5 and 10, Naserian fails to explicitly disclose however Davis teaches the method and system, wherein the braking unit is configured to calculate a deceleration according to the maximum vehicle velocity by considering total braking force of the regenerative braking force and the friction braking force to distribute the regenerative braking force and the friction braking force of the autonomous vehicle (see at least Col. 4 lines 29-46, wherein the total brake force by the friction and regenerative braking is determined and applied based on the sensed velocity and based on the maximum brake torque at which the wheels will .

Response to Arguments
Applicant’s newly submitted Figures 4A-4C are accepted, and the objection of the drawings based on previous Figure 4 has been withdrawn. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, however a plurality of 35 U.S.C. § 112(b) have been newly introduced by amendment. Please see the 35 U.S.C. § 112(b) rejections detailed above.
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments on page 9 of 11 regarding the claimed control sequence as executed by the autonomous controller, the examiner respectfully disagrees. The Applicant argues that Naserian does not disclose or suggest acquiring a time at which the light changes, estimating whether the AV passes through the intersection using vehicle velocities while still maintaining a particular distance, and then generating an acceleration/declaration control signal allowing the vehicle to stop at a stop line prior to the traffic light if a front vehicle may not cross through the intersection or if the AV will not pass through the intersection while maintaining the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 14th, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669